   Case 3:20-cv-00119-HEH Document 28 Filed 05/06/20 Page 1 of 9 PageID# 257




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


TEAL HEREK,individually and on
behalfofall others similarly situated.

                     Plaintiff,

                                                 Civil Action No. 3:20cvl 19-HEH

THE OLD DOMINION CLUB,et al.

                     Defendants.


                              MEMORANDUM OPINION
                       (Denying Defendants' Motion to Dismiss)

       This matter is before the Court on Defendants'—^The Old Dominion Club of

Richmond ("ODC"), Mike Pittas, Charles Hayes, Michael Dickinson, Chris Kourdoglov,

and Does 1-10 (collectively, the "Defendants")—Motion to Dismiss, filed on March 23,

2020(ECF No. 21). Teal Herek ("Plaintiff) filed this class action on February 23, 2020,

alleging violations ofthe Fair Labor Standards Act of 1938("FLSA"), as amended,29

U.S.C. § 201, e/ seq.(Compl.,ECF No. 1). The parties have filed memoranda supporting

their respective positions, and the matter is ripe for this Court's review. The Court will

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before it, and oral argument would not aid in the decisional

process. See E.D. Va. Local Civ. R. 7(J). For the reasons that follow, the Court will

deny Defendants' Motion to Dismiss.

       As required by Rule 12(b)(6) ofthe Federal Rules of Civil Procedure, the Court

assumes Plaintiffs well-pleaded allegations to be true, and views all facts in the light
   Case 3:20-cv-00119-HEH Document 28 Filed 05/06/20 Page 2 of 9 PageID# 258




most favorable to her. T.G. Slater & Son v. Donald P. & Patricia A. Brennan, LLC,385

F.3d 836, 841 (4th Cir. 2004)(citing Mylan Labs, Inc. v. Matkari,1 F.3d 1130, 1134(4th

Cir. 1993)). Viewed through this lens, the facts are as follows.

       Plaintiff worked at Defendant ODC,an adult-oriented entertainment facility in

Richmond, Virginia, as an exotic dancer from November 2018 to April 2019. (Compl.

30-31, 34.) During her employment. Defendants Mike Pittas, Charles Hayes, Michael

Dickinson, and Chris Kourdoglov managed and owned the club.' {Id.             13-16.)

Plaintiffs principal job duties entailed performing onstage and dancing on tables, as well

as entertaining customers in the VIP rooms. {Id.       35-36.) Shifts also required Plaintiff

to expend approximately one hour per shift preparing her appearance, as she was required

to comply with Defendant ODC's dress standards, but she was not compensated for this

time. {Id. H 46.)

       Plaintiff alleges that she was compensated exclusively through tips from

Defendants' customers and did not receive an hourly wage. {Id. ^ 47.) She was further

required to share her tips with Defendants and other non-service employees, who did not

customarily receive tips, but was never informed about the tip credit or its distribution.

{Id.   48-49.) Her co-workers—^the other exotic dancers—^were subject to the same pay

structure and degree of Defendants' control as Plaintiff. {Id. ^ 65.) Defendants did not




' Defendants Does 1-10 also allegedly served as managers, owners, employees, or agents of
Defendant ODC. {Id. 19.) Plaintiff indicated in her Complaint that their true names and
capacities are currently unknown to her, but that she plans to seek leave to amend her Complaint
when their names and capacities have been determined. {Id. f 20.)
   Case 3:20-cv-00119-HEH Document 28 Filed 05/06/20 Page 3 of 9 PageID# 259




keep records of any tips, gratuities, or service charges that Plaintiff or any other

entertainer received. {Id. f 82.)

       In this lawsuit. Plaintiff brings claims against Defendants for failure to pay

minimum wages, failure to pay overtime wages, illegal kickbacks, and unlawful taking of

tips. Plaintiff brings these claims individually and on behalf ofthe current and former

exotic dancers employed at Defendant ODC within the three years before the Complaint

was filed. {Id. H 10.) Defendants now seek to dismiss these claims.

       In their Motion, Defendants invoke Federal Rules of Civil Procedure 12(b)(1) as

the grounds for dismissing Plaintiffs claims; however. Defendants focus primarily on the

FLSA's interstate commerce requirements. The interstate commerce requirements of the

FLSA are better classified as elements of a claim for relief, rather than grounds for

jurisdiction. Cf. Arbaugh v. Y&H Corp., 546 U.S. 500, 516(2006)(holding employer

status is an element of a plaintiffs claim for relief under Title VII rather than a

jurisdictional requirement). Federal courts in this Circuit have construed similar motions

as challenges under Rule 12(b)(6). See Luna-Reyes v. RFI Constr., LLC,57 F. Supp. 3d
495^ 499-501 (M.D.N.C. 2014); Gilbert v. Freshbikes, LLC,32 F. Supp. 3d 594, 599-

601 (D. Md.2014); see also Helfand v. W.P.I.P., Inc., 165 F. Supp. 3d 392, 394-99(D.

Md. 2016)(confronting a motion to dismiss for failure to satisfy the FLSA's interstate

commerce requirements that was grounded in Rule 12(b)(6)). Therefore, this Court finds

that Rule 12(b)(6) is the appropriate standard to apply.

       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or
   Case 3:20-cv-00119-HEH Document 28 Filed 05/06/20 Page 4 of 9 PageID# 260




the applicability of defenses." Republican Party ofN.C. v. Martin^ 980 F.2d 943,952

(4th Cir. 1992)(citation omitted). The Federal Rules of Civil Procedure "require[] only

'a short and plain statement of the claim showing that the pleader is entitled to relief,' in

order to 'give the defendant fair notice of what the ... claim is and the grounds upon

which it rests.'" BellAtl. Corp. v. Twombly,550 U.S. 544, 555(2007)(quoting Conleyv.

Gibson, 355 U.S. 41,47 (1957)). A complaint need not assert "detailed factual

allegations" but must contain "more than labels and conclusions" or a "formulaic

recitation of the elements of a cause of action." Id. (citations omitted). Thus, the

"[Qactual allegations must be enough to raise a right to relief above the speculative

level," to one that is "plausible on its face," rather than merely "conceivable." Id.

(citations omitted). In considering such a motion, a plaintiffs well-pleaded allegations

are taken as true, and the complaint is viewed in the light most favorable to the plaintiff.

T.G. Slater & Son, 385 F.3d at 841 (citation omitted). Legal conclusions enjoy no such

deference. Ashcroftv. Iqbal, 556 U.S. 662,678 (2009).

       Generally, the district court does not consider extrinsic materials when evaluating

a complaint under Rule 12(b)(6). The court may, however, consider "documents

incorporated into the complaint by reference," Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 322(2007), as well as documents attached to a motion to dismiss, so

long as they are integral to or explicitly relied upon in the complaint, and the authenticity

of such documents is not disputed. Philips v. Pitt Cty. Mem. Hosp., 572 F.3d 176, 180

(4th Cir. 2009); Phillips v. LCIInt'l, Inc., 190 F.3d 609,618(4th Cir. 1999).
   Case 3:20-cv-00119-HEH Document 28 Filed 05/06/20 Page 5 of 9 PageID# 261




       Defendants contend that Plaintiff has not sufficiently pled the FLSA's

requirements for coverage, focusing primarily on Plaintiffs ability to satisfy the FLSA's

interstate commerce requirements, (Defs.' Mem. Supp. Mot Dismiss [hereinafter Defs.'

Mem.] at 6-7,ECF No. 22.) Defendants further challenge Plaintiffs characterization of

Defendant ODC as an enterprise open to the public, as well as her allegations regarding

its hours of operation. {Id. at 9-10.) As detailed below, this Court finds that Plaintiff has

stated sufficient facts to satisfy the pleading standard for claims under the FLSA.

       In order to successfully obtain relief under the FLSA,plaintiff-employees must

first satisfy their burden of proving that they were employed by the defendant-employer

under the Act. Davis v. Food Lion,192 F.2d 1274, 1276 (4th Cir. 1986). If a plaintiff-

employee can carry this burden, then the burden shifts to the defendant-employer to

demonstrate that it is entitled to an exception under the FLSA. Johnson v. City of

Columbia, 949 F.2d 127, 129-30 (4th Cir. 1991)(citing Clarkv. J.M. Benson Co., 789

F.2d 282, 286 (4th Cir. 1986)). Any such exceptions are to be narrowly construed against

the employer.^ Id.

       The FLSA extends coverage to employees who work for businesses qualifying as

"enterprise[s] engaged in commerce or in the production of goods for commerce."

§ 203(s). To recover for minimum-wage or overtime violations under the FLSA, a


^ Defendants dispute any characterization by Plaintiff that she was an "employee" of
Defendants. (Defs.' Mem. at 6 n.3.) However, Defendants' challenges currently before this
Court relate to Plaintiffs ability to proceed under theories of individual and enterprise coverage,
which necessitate an employee-employer relationship. Therefore, viewing the facts in the light
most favorable to Plaintiff, the Court will assume Plaintiff was employed by Defendants for the
purposes of this Memorandum Opinion as Defendants did not brief the specific issue of whether
Plaintiff constitutes an "employee" under the FLSA.
   Case 3:20-cv-00119-HEH Document 28 Filed 05/06/20 Page 6 of 9 PageID# 262




plaintiff-employee must demonstrate that either:(1) her employer is an "enterprise

engaged in commerce or in the production of goods for commerce," or(2)the plaintiff

herself has "engaged in commerce or in the production of goods for commerce" in her

capacity as an employee. §§ 206(a), 207(a)(1). Under the FLSA,"commerce" is defined

as "trade, commerce, transportation, transmission, or communication among the several

States or between any State and any place outside thereof." § 203(b).

       Defendant first argues that Plaintiff cannot invoke individual coverage under the

FLSA because her employment with Defendants did not involve the use of goods that

traveled in interstate commerce. (Defs.' Mem. at 7.) The FLSA does not cover

employees who merely "affect commerce," rather, the determination should be guided by

"practical considerations, not technical conceptions." Mitchell v. Lublin, 358 U.S. 207,

211 (1959); Cookv. Nu-Tech Hons. Servs., Inc., 953 F.2d 1383 (4th Cir. 1992)

(unpublished table decision). To determine whether employees are engaged in commerce

under the FLSA,"the test is whether the work is so directly and vitally related to the

functioning of an instrumentality or facility of interstate commerce as to be, in practical

effect, a part of it, rather than isolated, local activity." Wirtz v. Modern Trashmoval, Inc.,

323 F.2d 451,457(4th Cir. 1963)(internal quotations omitted). Although Defendants

make a compelling argument, the Court finds it unnecessary to reach Defendants'

contention regarding a theory of individual coverage at this time because Plaintiff may

proceed on one of enterprise coverage.

       The Supreme Court of the United States has consistently construed the FLSA

"liberally to apply to the furthest reaches consistent with congressional
   Case 3:20-cv-00119-HEH Document 28 Filed 05/06/20 Page 7 of 9 PageID# 263




direction," recognizing that broad coverage is essential to accomplish the goal of

outlawing from interstate commerce goods produced under conditions that fall below

minimum standards of decency. Tony & Susan Alamo Found, v. Sec'y ofLabor, A11

U.S. 290, 296(1985)(internal citations omitted)(collecting cases); see id. at 295 n.8

("Enterprise coverage substantially broadened the scope ofthe Act to include any

employee of an enterprise engaged in interstate commerce, as defined by the Act.").

Congress did, however, include a revenue threshold—enterprise coverage attaches only

to organizations whose "annual gross volume of sales made or business done is not less

than $500,000." § 203(s)(l)(A)(ii).

       Defendants in this case contend that Plaintiff cannot establish enterprise coverage

as a result of this threshold requirement. (Defs.' Mem. at 9.) To support their contention.

Defendants appended a Declaration to their Motion, attesting to Defendant ODC's annual

gross revenue. {See Decl., ECF No. 22-1.) This Declaration states that ODC has never

grossed more than $300,000.00 in a year. {Id.) Yet, Defendants failed to attach any

financial records supporting their Declaration.

       Furthermore, not only does Plaintiff allege that Defendants "have been an

enterprise in commerce or in the production of goods for commerce within the meaning

of the FLSA," but Plaintiff also specifically claims that Defendants made in excess of

$500,000.00 in annual gross volume of sales. (Compl.fl 21, 107.) Given that, at the

pleading stage, the Court is duty-bound to construe all "facts and reasonable inferences

derived therefrom in the light most favorable to the plaintiff," Ibarra v. United States,

120 F.3d 472, 474(4th Cir. 1997), it would hardly be appropriate for the Court
   Case 3:20-cv-00119-HEH Document 28 Filed 05/06/20 Page 8 of 9 PageID# 264




to assume that Defendants' records, if provided, would show revenues totaling less than

$500,000.00. Moreover, the Declaration attached appears to have been prepared by

agents of Defendant ODC. There is no indication that a third-party auditor or court-

appointed supervisor drafted the statements, and in fact, the Declaration is signed by

Michael Dickinson, purported Secretary to the Board of Directors of ODC and a

Defendant in this action.


       The Court will not deny Plaintiff—^who alleges that Defendants denied her lawful

wages over a period of many months—the opportunity to undertake discovery on

her FLSA claims simply because Defendants say their organization generated less than

$500,000.00. Rather, because Plaintiff alleges that ODC's "annual gross volume ofsales

made" exceeds $500,000.00, and because—at this stage—the Court accepts Plaintiffs

well-pleaded allegations as true, Iqbal, 556 U.S. at 678, the Court will allow Plaintiffs

FLSA claims to proceed.

       Based on the foregoing analysis. Defendants' Motion to Dismiss will be denied.^


^ Defendants' Motion also contains two other arguments. They first contend that, as a "private,
non-profit, members-only social club," they are not covered by the FLSA unless they are
sufficiently competitive with other commercial enterprises. (Defs.' Mem.at 9—10.) The Court
finds Defendants' comparison of its operations to charitable organizations, such as the Salvation
Army, attenuated at best. Furthermore, as Plaintiff disputes this characterization in no uncertain
terms(Compl. 12, 30; Pl.'s Mem.0pp.[hereinafter PL's Mem.] at 6-7, ECF No. 25.), the
question whether Defendants engaged in competition in the public with ordinary commercial
enterprises is a factual determination better left for resolution at a later stage in this litigation.
Defendants' second contention is that their hours of operation preclude Plaintiffs claim for
overtime wages as they were never open more than twenty-two hours per workweek. (Defs.'
Mem. at 10.) Again, Defendants' cite Michael Dickinson's Declaration in support oftheir
argument. Yet, they attached no records to their Motion, and Plaintiff not only challenges this
assertion but also alleges that Defendants failed to keep any record of the "time of day and day of
week on which the employees' work week begins." (Compl. 66, 83; Pl.'s Mem. at 7.) Thus,
for the reasons previously articulated—^and because both of these arguments require the

                                                  8
   Case 3:20-cv-00119-HEH Document 28 Filed 05/06/20 Page 9 of 9 PageID# 265




        An appropriate Order will accompany this MemorandimOpinion.


                                                     Henry E. Hudson
                                                     Senior United States District Judge

Date:   vs. M 6., 2f>ao
Richmond, Virginia




resolution of factual issues—this is not the appropriate time for the Court to take up these
arguments. At this stage, the Court must construe the allegations in the light most favorable to
Plaintiff, and as such, Plaintiffs claims survive.
